 



EXHIBIT 10.41
SGX Pharmaceuticals, Inc.
2005 Equity Incentive Plan
Restricted Stock Unit Grant Notice
SGX Pharmaceuticals, Inc. (the “Company”), pursuant to Section 7(c) of its 2005
Equity Incentive Plan (the “Plan”), hereby awards to you as a Participant under
the Plan a Restricted Stock Unit for the number of shares of the Company’s
Common Stock set forth below (the “Award”). This Award is subject to all of the
terms and conditions as set forth herein and in the applicable Restricted Stock
Unit Agreement and the Plan, both of which are attached hereto and incorporated
herein in their entirety.

     
Participant:
   
 
   
Date of Grant:
   
 
   
Number of Shares subject to the Award:
   
 
   
Consideration:
  Participant’s services to the Company
 
   

Vesting Schedule: The shares subject to this Award will vest in accordance with
the following schedule, provided that the vesting will cease upon the
termination of Participant’s Continuous Service:
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
Restricted Stock Units of the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) Stock Awards previously
granted and delivered to Participant under the Plan, and (ii) the following
agreements only:

     
Other Agreements:
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



              Participant   SGX Pharmaceuticals, Inc.
 
           
 
      By:              
 
  Signature       Signature
 
           
Name:
      Name:    
 
           
 
  Print       Print
 
           
Date:
      Title:    
 
           
 
           
 
      Date:    
 
           

Attachments: Restricted Stock Unit Agreement, 2005 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Attachment I
Restricted Stock Unit Agreement

 



--------------------------------------------------------------------------------



 



Attachment II
2005 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



SGX Pharmaceuticals, Inc.
2005 Equity Incentive Plan
Restricted Stock Unit Agreement — Executive
     Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (this “Agreement”), SGX Pharmaceuticals,
Inc. (the “Company”) has awarded you a Restricted Stock Unit under Section 7(c)
of the SGX Pharmaceuticals, Inc. 2005 Equity Incentive Plan (the “Plan”) for the
number of shares of the Company’s common stock (the “Common Stock”) indicated in
the Grant Notice (collectively, the “Award”). Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
     The details of your Award are as follows.
     1. Distribution of Shares of Common Stock. The Company will deliver to you
a number of shares of Common Stock equal to the number of vested shares of
Common Stock subject to your Award on the vesting date or dates provided in your
Grant Notice; provided, however, that to the extent a vesting date occurs no
sooner than 12 months following the Date of Grant specified in your Grant Notice
and if, within the 30-day period following the Date of Grant indicated on your
Grant Notice, you elect to defer delivery of such shares of Common Stock beyond
the vesting date, then the Company will deliver such shares to you on the date
or dates that you so elect (the “Settlement Date”); provided further, that
notwithstanding any such deferral election, upon termination of your Continuous
Service, all vested shares of Common Stock subject to your Award shall be
delivered to you as soon as practicable after your date of termination. If such
deferral election is made, the Board (or appropriate committee thereof) will, in
its sole discretion, establish the rules and procedures for such deferrals.
Notwithstanding the foregoing, in the event that the Company determines that you
are subject to its policy regarding insider trading of the Company’s stock and
any shares of Common Stock subject to your Award are scheduled to be delivered
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered as soon as practicable within
the next open “window period” applicable to you pursuant to such policy.
     2. Consideration. The Common Stock delivered to you pursuant to Section 1
of this Agreement shall be deemed paid, in whole or in part, in consideration of
your services to the Company in the amounts and to the extent required by law.
     3. Vesting. Subject to the limitations contained herein, your Award will
vest as provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding the foregoing, if you
elect to defer receipt of the shares pursuant to Section 1 of this Agreement,
then any shares subject to this Award that would otherwise vest prior to the
date that is 12 months following the date of such election shall instead vest on
the date that is 12 months following the date of your election to defer.

 



--------------------------------------------------------------------------------



 



     4. Number of Shares. The number of shares of Common Stock subject to your
Award referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments as set forth in the Plan.
     5. Conditions to Issuance and Delivery of Shares. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable federal and state laws and
regulations have been complied with, (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or included for quotation on an
inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (iv) if it might cause the Company to
issue or sell more shares of Common Stock than the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.
     6. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.
     7. Non-transferability. Your Award is not transferable, except by will or
by the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of shares pursuant to Section 1 of this
Agreement.
     8. Award Not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, boards of Directors or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares of Common Stock
pursuant to this Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock issued
pursuant to this Agreement until such shares are issued to you pursuant to
Section 1 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create

2.



--------------------------------------------------------------------------------



 



a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from, at the Company’s election, vested shares
of Common Stock distributable to you, payroll and any other amounts payable to
you and otherwise agree to make adequate provision for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock in connection with your Award.
     11. Notices. All notices with respect to the Plan shall be in writing and
shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid. Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence. Notices to the Company or the Board shall be delivered or
sent to the Company’s headquarters, to the attention of its Chief Financial
Officer. Notices to any Participant or holder of shares of Common Stock issued
pursuant to an Award shall be sufficient if delivered or sent to such person’s
address as it appears in the regular records of the Company or its transfer
agent.
     12. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and will not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     13. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Board (or appropriate committee thereof) by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board (or appropriate committee thereof) reserves the right
to change, by written notice to you, the provisions of this Agreement in any way
it may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and

3.



--------------------------------------------------------------------------------



 



agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may not be assigned by you, except with the prior written consent of the
Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 1
of this Agreement will govern the timing of any distribution of Shares under
your Award. The Board (or appropriate committee thereof) will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
     16. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.
     17. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     18. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

4.